Name: Commission Implementing Regulation (EU) 2016/533 of 31 March 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  tariff policy;  plant product
 Date Published: nan

 6.4.2016 EN Official Journal of the European Union L 89/4 COMMISSION IMPLEMENTING REGULATION (EU) 2016/533 of 31 March 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) Regulation (EEC) No 2658/87 established a nomenclature of goods (hereinafter referred to as the Combined Nomenclature), which is set out in Annex I to that Regulation. (2) In the interest of legal certainty, it is necessary to clarify the determination of the protein content in soy-based beverages classified under subheadings 2202 90 11 and 2202 90 15 of the Combined Nomenclature. (3) The Kjeldahl method laid down in Commission Regulation (EC) No 152/2009 (2) should be applied for determination of the content of crude protein. The Kjeldahl method is the internationally recognised method for estimating the protein content in food, because of its universality, precision and reproducibility. The conversion factor to determine the protein content on the basis of the total nitrogen content depends on the type of protein present in the sample. Taking into account that here the soy protein content has to be determined, a conversion factor of 6,25 should be applied. (4) A new Additional note should therefore be added to Chapter 22 of Part Two of the Combined Nomenclature to ensure its uniform interpretation throughout the Union. (5) Regulation (EEC) No 2658/87 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 In Chapter 22 of Part Two of the Combined Nomenclature set out in Annex I to Regulation (EEC) No 2658/87, the following Additional note 13 is added: 13. For the purposes of subheadings 2202 90 11 and 2202 90 15, the protein content shall be determined by multiplying the total nitrogen content, calculated using the method laid down in points 2 to 8 of part C of Annex III to Commission Regulation (EC) No 152/2009 (*), by the factor of 6,25. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 2016. For the Commission, On behalf of the President, Stephen QUEST Director-General for Taxation and Customs Union (1) OJ L 256, 7.9.1987, p. 1. (2) Commission Regulation (EC) No 152/2009 of 27 January 2009 laying down the methods of sampling and analysis for the official control of feed (OJ L 54, 26.2.2009, p. 1).